Exhibit 10.1

Execution version

ROYALTY AGREEMENT

This Royalty Agreement (the “Royalty Agreement”), dated as of April 29, 2015
(“Agreement Date”), is by and between Cleveland BioLabs, Inc., a Delaware
corporation (“CBLI”), and Incuron LLC, a limited liability company organized
under the laws of the Russian Federation (“Incuron”; together with CBLI, the
“Parties”, and each a “Party”).

WHEREAS, CBLI has the full and exclusive right to certain inventions described
in Patent Rights;

WHEREAS, in consideration of the assignment of the Patent Rights Incuron is
willing to pay royalties on Net Sales of the Royalty-bearing Products,
sublicense fees and Change of Control transactions as set forth herein; and

NOW, THEREFORE, for and in consideration of the promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto expressly agree as follows:

 

1. DEFINITIONS

As used in this Agreement, the following terms shall have the meanings ascribed
thereto:

 

  1.1. “Affiliates” means any Person that, directly or indirectly, owns, or
controls through one or more intermediaries (through ownership of at least fifty
percent (50%) of the entity’s common stock or other ownership interest or
through its right to control the management thereof) another Person. For the
avoidance of doubt, the term Affiliates shall include, but not be limited to
those Persons listed on Exhibit A.

 

  1.2. “Business Day” means a day other than a Saturday, Sunday, or a federal
holiday in either the United States or the Russian Federation.

 

  1.3. “Change of Control” means the sale of all or substantially all of the
assets of Incuron (including Curaxin Technology); any merger, consolidation or
acquisition of Incuron with, by or into another corporation, entity or person;
or any change in the ownership of more than fifty percent of the equity
interests of Incuron in one or more related transactions, or any of the
foregoing relating to the transfer or sale of the business relating to
Curaxin-derived Products. Notwithstanding the foregoing, any direct investment
in Incuron in the form of debt or equity financing, where such investment is not
in consideration for transfer by Incuron of any rights to Curaxin Technology or
Curaxin-derived Products, shall not be deemed to be a Change of Control.

 

  1.4. “Curaxin-derived Product(s)” means any product, process or service that
incorporates, utilizes or is made with the use of the Curaxin Technology and/or
the Patent Rights.

 

  1.5. “Curaxin Technology” means any technology related to or utilizing
CBL0137, a novel DNA intercalator that inhibit NF-kB and activates p53 through
suppression of Facilitates Chromatin Transcription (FACT).

 

  1.6. “Improvement Products” means any new or modified product, process or
service that (i) performs the same or similar function as the Curaxin-derived
Product(s), or (ii) could not have been discovered, made or used without the use
of the Curaxin Technology and/or the Patent Rights.

 

  1.7. “Net Sales” means the gross amount received by Incuron, or its Affiliates
as consideration for the sale, lease, sublease, license, sublicense or other
transfer for value to a Third Party of Royalty-bearing Products, less:

 

  (a) any royalty, license, milestones and other payments for intellectual
property rights acquired and/or licensed by Incuron or Sublicensee in relation
to development, manufacturing and/or distribution of Royalty-bearing Product(s);

 

-1-



--------------------------------------------------------------------------------

Execution version

 

  (b) customary trade quantity or cash discounts, credits, and allowances to the
extent actually allowed and taken, (collectively, “Credits”), provided, however
that Credits shall not include any discounts, credits or allowances given with
respect to the sale of a Royalty-bearing Product below cost for the purpose of
inducing the purchase of another product;

 

  (c) credits or refunds separately and actually credited or paid by reason of
rejection or return of a Royalty-bearing Product in an amount not to exceed the
originally invoiced amount;

 

  (d) to the extent separately stated on purchase orders, invoices or other
documents of sale, excise, sales or use taxes that are actually paid, absorbed
or allowed by or on behalf of Incuron, an Affiliate, or Sublicensee for the sale
a Royalty-bearing Product;

 

  (e) discounts or rebates mandated by, or granted to meet the requirements of,
applicable law, including government-mandated rebate or discount programs; and

 

  (f) any taxes, duties, fees, excises, tariffs

all in accordance with standard allocation procedures, allowance methodologies
and accounting methods consistently applied.

The term “Net Sales” in the case of non-cash sales, shall mean the fair market
value of all equivalent or other consideration received by Incuron for the sale,
lease, sublease, license, sublicense or other transfer for value of the
Royalty-bearing Products.

 

  1.8. “Patent Rights” means International (PCT) patent application Serial No.
PCT/US15/24514 entitled COMBINATION THERAPIES WITH CURAXINS filed at the U.S.
Patent and Trademark Office, as Receiving Office, the inventions described and
claimed therein, and all other pending patent applications or parts thereof and
any patent which issues from any such pending applications and any and all
divisions, reissues, re-examinations, renewals, continuations,
continuations-in-part to the extent the claims are directed to subject matter
described in the aforementioned patent application, and all other patent
applications that are filed in the future that incorporate or rely upon the
Curaxin Technology, including, all other pending patent applications or parts
thereof and any patent which issues from any such future applications and any
and all divisions, reissues, re-examinations, renewals, continuations,
continuations-in-part to the extent the claims are directed to subject matter
described in such future patent application and are dominated by the claims of
the existing Patent Rights, and extensions thereof, and all other counterpart,
pending or issued patents in all other countries.

 

  1.9. “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

  1.10. “Royalties” shall have the meaning set forth in Section 3.1.

 

  1.11. “Royalty-bearing Product(s)” means the Curaxin-derived Products and the
Improvement Products.

 

  1.12. “Royalty Term” shall have the meaning set forth in Section 6.1.

 

  1.13. “Sublicensee” means a licensee or sublicensee of any of the Curaxin
Technology and/or Patent Rights, excluding licensees or sublicensees that are
the Affiliates of Incuron.

 

  1.14. “Third Party” means any entity other than CBLI, Incuron, and their
respective Affiliates.

 

-2-



--------------------------------------------------------------------------------

Execution version

 

2. ASSIGNMENT

 

  2.1. CBLI does hereby sell, assign and transfer to Incuron, its successors,
assigns, and legal representatives, the full and exclusive right to the Patent
Rights;

 

  2.2. CBLI does hereby agree that Incuron may apply for and receive Letters
Patent for inventions covered by Patent Rights, hereinafter referred to as said
inventions, in its own name, in the United States, its territorial possessions,
and all foreign countries; and that, when requested to carry out in good faith
the intent and purpose of this assignment, at the expense of Incuron, its
successors, assigns and legal representatives, the undersigned will execute all
continuations-in-part, continuations, divisions, substitutes, reissues,
extensions thereof, execute all rightful oaths, declarations, assignments,
powers of attorney and other papers, testify in any legal or quasi legal
proceedings; communicate to Incuron, its successors, assigns or legal
representatives all facts known to the undersigned relating to said invention
and the history thereof; and generally do everything possible which Incuron, its
successors, assigns, or legal representatives shall consider desirable for
aiding in securing, maintaining and enforcing proper patent protection for said
invention and for vesting title to said invention and all patents and
applications for patents on said invention in Incuron, successors, assigns, or
legal representatives; and

 

  2.3. CBLI does hereby covenant with Incuron, its successors, assigns, or legal
representatives that no assignment, grant, mortgage, license or other agreement
affecting the rights and property herein conveyed has been made to others by the
undersigned, and that full right to convey the same has herein expressed is
possessed by the undersigned.

 

  2.4. The parties shall execute the assignment agreement attached hereto as
Exhibit B for filing with the U.S. Patent and Trademark Office as the receiving
office concurrently with this Agreement.

 

3. CONSIDERATION

 

  3.1. In consideration for and subject to the assignment of the Patent Rights,
during Royalty Term Incuron shall pay to CBLI a running royalty of 2%
(collectively, the “Royalties”) on:

 

  i. Net Sales received by Incuron or its Affiliates;

 

  ii. any and all consideration received from a Sublicensees to Incuron for the
right to sublicense Royalty-bearing Products, including milestones, royalties
paid on account of sales, equity or any other consideration received by Incuron
for a license or sublicense of the Patent Rights and/or Curaxin Technology); and

 

  iii. all consideration received in connection with the first occurrence of a
Change of Control of Incuron (irrespective of when such amounts are paid),
provided, however, that if such Change of Control event occurs in a transaction
that is not with a Third Party or is not entered into in good faiththen the 2%
royalty shall be based on the fair valuation of the assets or equity sold in
such transaction. The Parties have agreed that CBLI may only contest the good
faith criteria of the Change of Control consideration within six (6) months
following the date on which Incuron provides CBLI notice of a definitive
agreement.

For the purposes of clarification, nothing set forth in this Section 3.1, shall
require the payment of Royalties on any amounts received by Incuron in
connection with any direct investment in Incuron in the form of debt or equity
financing, where such investment is not in consideration for transfer by Incuron
of any rights to Curaxin Technology or Curaxin-derived Products.

 

-3-



--------------------------------------------------------------------------------

Execution version

 

4. ROYALTY REPORTING

 

  4.1. Incuron shall notify CBLI of the date on which Incuron, or any
Sublicensee makes the first sale of a Royalty-bearing Product in each country in
which it occurs within thirty (30) days of first becoming aware of such sale.

 

  4.2. Incuron shall notify CBLI on the date on which Incuron or its Affiliates
enter into a definitive agreement (a) for the license or sublicense of any of
the Patent Rights, Curaxin Technology or Royalty-bearing Products, or (b) which
will lead to a Change of Control of Incuron and provide to CBLI on such date
with a copy of such license, sublicense or Change of Control agreement or an
abstract therefrom relating to the consideration due in case of Incuron is
restricted by confidentiality from sending the full document and CBLI agrees to
be bound by whatever confidentiality constraints are required of Incuron with
regard to the documents.

 

  4.3. Following the date of first sale of a Royalty-bearing Product and during
the Royalty Term, Incuron shall submit to CBLI within forty-five (45) days after
each of March 31, June 30, September 30 and December 31, a royalty report
setting forth for such calendar quarter at least the following information:

 

  (a) the number of Royalty-bearing Products sold by Incuron, its Affiliates or
Sublicensees in each country;

 

  (b) total revenues for such Royalty-bearing Products received by Incuron or
its Affiliates and total revenues for such Royalty-bearing Products reported to
be received by a Sublicensee, if applicable, as well as information regarding
Incuron’s, or its Affiliates, date of the receipt and currency of payment with
regard to any and all receipts used in calculating Net Sales;

 

  (c) the amount of Net Sales of Royalty-bearing Products;

 

  (d) itemized deductions taken to gross sales to determine the amount of Net
Sales pursuant to Section 1.7; and

 

  (e) the amount of royalties due, or, if no royalties are due to CBLI for any
reporting period, the statement that no royalties are due.

 

  4.4. Incuron shall pay to CBLI within ten (10) Business Days after delivery of
each such royalty report the amount of royalties with respect to such calendar
quarter.

 

  4.5. All payments due hereunder are payable by wire transfer in United States
dollars. For Net Sales receipts in currencies other than the United States
dollar, Incuron shall use exchange rates published in The Wall Street Journal on
the date of receipt of Net Sales receipts. For payments related to a Change of
Control transaction in a currency other than the United States dollar, Incuron
shall use the exchange rates published in The Wall Street Journal on the closing
date(s) of the Change of Control transaction.

 

  4.6. Late payments shall, unless disputed in writing by Incuron, be subject to
late payment interest at an annual rate equal to The Wall Street Journal Prime
Rate (as most recently published by The Wall Street Journal prior to the date on
which such payment became due) plus 2% per annum, until paid. Incuron shall
calculate the correct late payment charge, and shall add it to each such late
payment.

 

  4.7. Payments shall be made by wire transfer using the wiring instructions
below, which may be amended by CBLI not later than three (3) days prior to the
required payment date.

Cleveland BioLabs Inc.

73 High Street Buffalo, NY 14203

Bank: M&T Bank (Manufacturers and Trades Trust Company)

 

-4-



--------------------------------------------------------------------------------

Execution version

 

Buffalo, NY

Bank Acct:

ABA:

SWIFT: MANTUS33

 

  4.8. The terms and conditions of Article 3, shall not become effective until
such time as Incuron’s rights to the Patent Rights is registered with U.S.
Patent and Trademark Office as the receiving office for the filing of the
assignment agreement attached hereto as Exhibit B. Incuron shall be responsible
and shall incur all costs and expenses of such registrations. Incuron shall file
for all registration within five (5) Business Days of the signing of this
Agreement and the assignment agreement attached hereto as Exhibit B.

 

5. RECORDS AND INSPECTION

 

  5.1. As long as Incuron is under obligation to pay Royalty:

 

  i. Incuron shall maintain or cause to be maintained a true and correct set of
records pertaining to the use of the Curaxin Technology and Patent Rights and
the information by which the payments are calculated under this Agreement;

 

  ii. Incuron agrees to permit an accountant selected and paid by CBLI and
reasonably acceptable to Incuron to have, upon not less than five (5) Business
Days’ prior written notice, reasonable access during ordinary business hours to
such records as are maintained by Incuron to the extent necessary to determine
the correctness of any royalty report submitted and/or payment made under this
Royalty Agreement for the period not exceeding twelve (12) month prior to
notice. In the event that the audit reveals an underpayment of royalties by more
than five percent (5%) for the period being audited, the cost of the audit shall
be paid by Incuron. Such accountant shall maintain in confidence, and shall not
disclose to CBLI, any information concerning Incuron or its operations or
properties other than information directly relating to the correctness of such
reports and payments.

 

6. ROYALTY TERM

 

  6.1. The obligation to pay royalties on Royalty-bearing Products shall expire
on the tenth (10th) anniversary of the Agreement Date unless the obligation to
pay royalties is terminated earlier under this Section 6 (“Royalty Term”).

 

  6.2. Incuron may terminate the obligation to pay Royalties hereunder, at its
convenience

 

  i. on or before 30 June 2016, by paying CBLI One Million Five Hundred Thousand
U.S. Dollars (US$1,500,000) subject to applicable withholding by wire transfer
of immediately available funds to the account listed in Section 3.7, which
payment must be received by CBLI not later than 5:00PM EST on 30 June, 2016;

 

  ii. after 30 June 2016 and on or before 30 June, 2017, by paying to CBLI Three
Million U.S. Dollars (US$3,000,000) subject to applicable withholding wire
transfer of immediately available funds to the account listed in Section 3.7,
which payment must be received by CBLI not later than 5:00PM EST on 30 June,
2017; or

 

  iii. after 30 June, 2017 and on or before December 31, 2017, by paying to CBLI
Six Million U.S. Dollars (US$6,000,000) subject to applicable withholding by
wire transfer of immediately available funds to the account listed in
Section 3.7, which payment must be received by CBLI not later than 5:00PM EST on
December 31, 2017.

 

  iv. In addition, in the event that Incuron or its Affiliates consummates a
Change of Control transaction within the six (6) month period following the
payment of any applicable buy-out option amount under this Section 6.2, then
Incuron also shall pay to CBLI (immediately upon closing of such transaction) an
amount, when added to any prior amount paid under this Section 6.2, would equal
the aggregate amount had the buy-out option not been exercised.

 

-5-



--------------------------------------------------------------------------------

Execution version

 

  6.3. Incuron’s obligation to pay Royalties pursuant to Section 3.1.i.-ii.
shall stop accruing and the obligation to pay further royalties pursuant to
Section 3.1.i.-ii. shall terminate without any further effect or consequence
upon the full payment by Incuron (or its participants) required pursuant to
Section 3.i.iii.

 

  6.4. Incuron may, at its option terminate this agreement sixty (60) days after
giving written notice of termination to CBLI in case of CBLI committing any act
of bankruptcy, including filing a petition under any bankruptcy or having any
such petition filed against it by a party which in not Incuron or its Affiliates
and which is not dismissed within sixty (60) days. Notwithstanding the
foregoing, CBLI may avoid such termination if before the end of sixty (60) day
period, CBLI notifies Incuron in writing that such petition has been dismissed
and respective documents and documents confirming such dismissal have need
delivered to Incuron’s satisfaction.

 

7. WITHHOLDING. If Laws require that taxes be withheld with respect to any
payments to CBLI under this Agreement, Incuron will: (i) deduct those taxes from
the remittable payment, (ii) pay the taxes to the proper Governmental Authority,
and (iii) send evidence of the obligation together with proof of tax payment to
CBLI, as applicable, on a timely basis following that tax payment. Each Party
agrees to cooperate with the other Party in claiming refunds or exemptions from
such deductions or withholdings under any relevant agreement or treaty that is
in effect. Notwithstanding the foregoing, any payments hereunder that are
subject to withholding tax and for which Incuron has provided evidence under
(iii) above shall be deemed paid in full upon receipt of the payment and the
evidence under (iii).

 

8. ASSIGNABILITY

 

  8.1. Without the prior written approval of the other Party, which approval
cannot be unreasonably withheld except for the cases of transfer or assignment
to a competitor of Incuron or its Affiliates, neither this Royalty Agreement nor
the rights granted hereunder shall be transferred or assigned in whole or in
part by either Party to any person. Notwithstanding the foregoing, either Party
may transfer this Royalty Agreement and its rights and obligations hereunder
without the other Party’s consent, (i) in connection with the transfer or sale
of all or substantially all of its assets or participation interests, or the
business to which this Agreement relates, or (ii) to an Affiliate; provided in
each case that such transferee expressly assumes all obligations under this
Agreement. In addition, Incuron shall assign this Agreement (and provide written
evidence of such assignment to CBLI) to any Third Party successor in interest of
or acquiror of legal or equitable interest in the Curaxin Technology. This
Royalty Agreement shall be binding upon and shall inure to the benefit of the
respective successors, legal representatives and assignees of each of the
Parties.

 

9. COVENANTS AND WARRANTIES OF THE PARTIES

 

  9.1. CBLI hereby covenants that it has the full right to convey the entire
right, title and interest herein assigned and that it has not executed and will
not execute any agreement in conflict herewith.

 

  9.2. CBLI hereby represents and warrants has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by CBLI and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of CBLI and no further action is required by CBLI or its
board of directors or its stockholders.

 

  9.3. CBLI hereby covenants and agrees that it will communicate to Incuron all
facts known to it pertaining to the inventions represented by the Patent Rights,
and, upon the Incuron’s request and at Incuron’s cost, will promptly take such
actions as may be reasonably necessary to vest, secure, perfect, protect or
enforce the ownership rights and interests of Incuron in and to the Patent
Rights.

 

-6-



--------------------------------------------------------------------------------

Execution version

 

  9.4. CBLI warrants that (i) it is the sole and exclusive owner of the Patent
Rights; (ii) CBLI has the legal right to make the grant of assignment hereunder;
(iii) this Agreement is a legal and valid obligation binding upon CBLI and
enforceable in accordance with its terms; and (iv) the execution, delivery and
performance of this Agreement by CBLI does not conflict with any agreement,
instrument or understanding, oral or written, to which CBLI is a party or by
which he may be bound.

 

  9.5. Incuron hereby represents and warrants has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by Incuron and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Incuron and no further action is required by
Incruon or its board of directors or its participants.

 

  9.6. No Other Representation. Nothing in this Agreement will be construed as a
representation or warranty by CBLI: (a) as to the patentability, validity,
scope, or usefulness of the Patent Rights; or (b) that the Royalty Bearing
Products or anything else made, used, sold, or otherwise disposed of under the
Patent Rights or using the Curaxin Technology or this Agreement is or will be
free from infringement of third-party patents or other proprietary rights, or
other patents or other proprietary rights not included in the Patent Rights.

 

  9.7. DISCLAIMER AND LIMITATION. CBLI EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, PERTAINING TO THE MERCHANTIBILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THE PATENT RIGHTS, THE
CURAXIN TECHNOLOGY, THE ROYALTY BEARING PRODUCTS, OR ANYTHING ELSE DISCLOSED, OR
OTHERWISE PROVIDED TO INCURON UNDER THIS AGREEMENT.

 

10. GOVERNMENTAL COMPLIANCE. Incuron shall, during the term specified in
Section 6.1 above, comply, and cause its Affiliates and Sublicensees to comply
with, all laws of the jurisdictions where the import, export, manufacture, use,
sale, marketing, distribution and other commercial exploitation of the Curaxin
Technology, Patent Rights, Royalty-bearing Products and any other activity
undertaken pursuant to this Royalty Agreement takes place.

 

11. NOTICES. All notices, reports or other communication pursuant to this
Royalty Agreement shall be sent to such Party via (i) United States Postal
Service postage prepaid, (ii) overnight courier, or (iii) email or facsimile
transmission, addressed to it at its address set forth below or as it shall
designate by written notice given to the other Party. Notice shall be
sufficiently made, or given and received (a) on the date of mailing, (b) when a
facsimile printer reflects transmission or (c) on the date of acknowledgement of
email receipt.

 

In the case of CBLI:

Title:

Chief Executive Officer

Address:

73 High Street Buffalo, New York 14203

Telephone No.

+1-716-849-6810

Facsimile No.

+1-716-849-6820

E-Mail

notices@cbiolabs.com

In the case of Incuron:

Title:

Chief Executive Officer

Address:

6 Stolovy pereulok, Moscow, Russia 121069

Telephone No.

+7-495-974-74-01, ext.171

Facsimile No.

+7-495-974-74-02

E-Mail

leonov@bioprocess.ru

 

12.

GOVERNING LAW. All questions concerning the construction, validity, enforcement
and interpretation of this Royalty Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of

 

-7-



--------------------------------------------------------------------------------

Execution version

 

  conflicts of law thereof. Each party agrees that all legal proceedings
concerning the construction, validity, enforcement and interpretation of this
Royalty Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) (“Legal Proceeding”) must be brought in the U.S. District Court for the
Western District of New York (Buffalo Division) or, only to the extent that
there is no federal jurisdiction, any state court of New York sitting in
Buffalo. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in Buffalo, New York for the adjudication
of any Legal Proceeding and hereby irrevocably waives, and agrees not to assert
in any such Legal Proceeding any claim that it is not personally subject to the
jurisdiction of any such court or that any such court is an inconvenient
venue. Each party hereby irrevocably waives personal service of process and
consents to process being served in any Legal Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Royalty Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If either party shall commence a Legal Proceeding, then the
prevailing party in such Legal Proceeding shall be reimbursed by the other party
for any and all related costs, charges and expenses, including reasonable
attorneys’ fees. A party that successfully moves to dismiss a Legal Proceeding
is, without limitation, a prevailing party. This Section 12 shall survive the
expiration or earlier termination of this Royalty Agreement.

 

13. ENTIRE AGREEMENT. The terms and conditions herein constitute the entire
agreement between the Parties and shall supersede all previous agreements,
either oral or written, between the Parties hereto with respect to the subject
matter hereof. No agreement of understanding bearing on this Royalty Agreement
shall be binding upon either Party hereto unless it shall be in writing and
signed by the duly authorized officer or representative of each of the Parties
and shall expressly refer to this Royalty Agreement.

 

14. COUNTERPARTS. This Royalty Agreement may be executed in to or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15. FURTHER ASSURANCES. Each of the Parties agree to duly execute and deliver,
or cause to be executed and deliver, such further instruments and do and cause
to be done such further acts and things, including, without limitation, the
filing of such additional assignments, agreements, documents and instruments,
that may be necessary in order to carry out the purpose and intent of this
Royalty Agreement.

 

16. WITHHOLDING. Any payments set forth herein are gross payments. Any
withholding or other taxes that Incuron is required by law to withhold and
actually withholds and pays on behalf of CBLI with respect to any payments
hereunder shall be deducted from gross payments and remitted to the taxing
authority; provided, however, that for tax so deducted, Incuron shall furnish
CBLI with documentation of the taxes paid on its behalf which are reasonably
required by CBLI.

[Signatures follow]

 

-8-



--------------------------------------------------------------------------------

Execution version

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement in counterpart originals by their duly authorized officers and
representatives effective as of the Agreement Date.

 

CLEVELAND BIOLABS, INC. By

/s/ Leah Brownlee

Name: Leah Brownlee, J.D. Title: EVP, Compliance and Operations INCURON, LLC By

/s/ Andrey Leonov

Name: Andrey Leonov, Ph.D. Title: Chief Executive Officer

[Signature Page to CBLI-Incuron Royalty Agreement]



--------------------------------------------------------------------------------

Execution version

 

Exhibit A

Affiliates

BioProcess Capital Partners and its Affiliates

BioProcess Capital Ventures and its Affiliates

Mikhail Mogutov and his Affiliates

 

A-1



--------------------------------------------------------------------------------

Execution version

 

Exhibit B

ASSIGNMENT AGREEMENT

This Assignment Agreement (“Agreement”) is dated as of April 29, 2015
(“Effective Date”).

WHEREAS, Cleveland BioLabs, Inc., a Delaware corporation maintaining facilities
at 73 High Street Buffalo, NY 14203 (“Assignor”), represented by Leah Brownlee,
EVP, Compliance and Operations, has the full and exclusive right to certain
inventions for which an application for United States Letters Patent entitled
COMBINATION THERAPIES WITH CURAXINS was filed at the U.S. Patent and Trademark
Office on April 6, 2014 and assigned U.S. Patent Application Serial
No. 61/975,865 and an international (PCT) patent application entitled
COMBINATION THERAPIES WITH CURAXINS was filed at the U.S. Patent and Trademark
Office, as Receiving Office, on April 6, 2015 and assigned Application Serial
No. PCT/US15/24514 (the “Inventions”).

WHEREAS, Assignor’s full and exclusive right is derived from that certain
Assignment Agreement with Buffalo BioLabs, LLC a New York limited liability
company maintaining facilities at 73 High Street Buffalo, NY 14203, dated
April 20, 2015 in which Buffalo BioLabs, LLC transferred to Cleveland BioLabs
the full and exclusive right to Inventions;, Buffalo BioLabs, LLC having
acquired such rights on the basis of those certain Assignment Agreements with
inventor Catherine Burkhart, dated April 20, 2015,

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Cleveland BioLabs, Inc. does hereby:

 

  •   sell, assign and transfer to Incuron, LLC (hereinafter referred to as
“Assignee”), a Russian limited liability company having a place of business at 6
Stolovy pereulok, Moscow, Russia 121069, represented by Andrey Leonov, CEO, its
successors, assigns, and legal representatives, the full and exclusive right to
Inventions and related patents and patent applications and to any and all
inventions described in the Inventions and the above mentioned patents and
patent applications and to any and all inventions described in said patents and
patent applications for the United States, its territorial possessions and all
foreign countries, and the entire right, title and interest in and to any and
all Letters Patent or its equivalents which may be granted therefor in the
United States, its territorial possessions and all foreign countries; and in and
to any and all provisionals, continuations-in-part, continuations, divisions,
substitutes, reissues, extensions thereof, and all other applications for
Letters Patent or its equivalents relating thereto which have been or shall be
filed in the United States, its territorial possession and/or any foreign
countries, and all rights, together with all priority rights, under any of the
international conventions, unions, agreements, act, and treaties, including all
future conventions, unions, agreements, acts, and treaties;

 

  •   agree that Assignee may apply for and receive Letters Patent or its
equivalents for the Inventions, in its own name, in the United States, its
territorial possessions, and all foreign countries; and that, when requested to
carry out in good faith the intent and purpose of this assignment, at the
expense of said Assignee, its successors, assigns and legal representatives, the
Assignor will execute all continuations-in-part, continuations, divisions,
substitutes, reissues, extensions thereof, execute all rightful oaths,
declarations, assignments, powers of attorney and other papers, testify in any
legal or quasi legal proceedings; communicate to said Assignee, its successors,
assigns or legal representatives all facts known to the Assignor relating to the
Inventions and the history thereof; and generally do everything possible which
said Assignee, its successors, assigns, or legal representatives shall consider
desirable for aiding in securing, maintaining and enforcing proper patent
protection for the Inventions and for vesting title to the Inventions and all
patents and applications for patents on the Inventions in said Assignee,
successors, assigns, or legal representatives; and

 

  •   covenant with said Assignee, its successors, assigns, or legal
representatives that no assignment, grant, mortgage, license or other agreement
affecting the rights and property herein conveyed has been made to others by the
undersigned, and that full right to convey the same has herein expressed is
possessed by the Assignor.

This Agreement embodies the entire agreement among the parties in relation to
its subject matter, and supersedes in their entirety all prior contracts,
agreements, arrangements, communications, discussions, representations and
warranties, whether oral or written among the parties, relating to such subject
matter.

 

B-1



--------------------------------------------------------------------------------

Execution version

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.

 

CLEVELAND BIOLABS, INC. Signature:

 

Name: Leah Brownlee Title: EVP, Compliance and Operations INCURON, LLC
Signature:

 

Name: Andrey Leonov Title : CEO

 

B-1